DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 33 and 54 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly amended claims 33 and 54 are directed to a species that involve the interdigitated portion not in contact with the skin of the subject.  In particular claim 33 recites that “the interdigitated portion of the device is not in contact with the body of the patient”  (claim 33) and claim 54 recites that “said two electrical contacts of said interdigitated portion are adjacent to but not in contact with the skin of the subject”.  In contrast, the claims  (before amendment) were directed to the interdigitated portion being in contact with the skin of the subject.  In particular, claim 18 (before amendment) recited “placing the device on a body of the subject such that said two electrical contacts of said interdigitated portion are contacting the skin of the subject” and claim 54 (before amendment) recited “said two electrical contacts of said interdigitated portion are contacting the skin of the subject non-invasively”.  The difference of the interdigitated portion of the device being or not being in contact with the body/skin of the patient clearly indicate two different species.  The Applicant has received an action on the merits for the species in which the interdigitated portion of the device is in contact with the body/skin of the patient.  Since the Applicant has received an action on the merits for the originally presented invention in which the interdigitated portion of the device is in contact with the body/skin of the patient, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claim 33 and 54 are withdrawn from consideration as being directed to a non-elected invention in which the interdigitated portion of the device is not in contact with the body/skin of the patient.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18-19 and 50 are objected to because of the following informalities
in claim 18, line 3: “the skin” should be “skin”; and
in claim 19, line 1: “the comparative capacitance value” should be “the comparative skin capacitance value”;
in claim 50, line 2: “the distance” should be “a distance”; and
in claim 50, line 3: “the distance” should be “a distance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30, 47, 50, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the skin capacitance measurement” in line 2, but it is not clear if this recitation is the same as, related to or different from “a skin capacitance” of claim 18, line 3.  If they are the same, “the skin capacitance measurement” of claim 29, line 2 should be “the skin capacitance”.  If they are different, the relationship between the two recitations should be made clear.  Also, if they are different, there is insufficient antecedent basis for this limitation in claim 29.
Claim 30 recites “the skin capacitance measurement” in line 2, but it is not clear if this recitation is the same as, related to or different from “a skin capacitance” of claim 18, line 3.  If they are the same, “the skin capacitance measurement” of claim 30, line 2 should be “the skin capacitance”.  If they are different, the relationship between the two recitations should be made clear.  Also, if they are different, there is insufficient antecedent basis for this limitation in claim 30.
Claim 47 recites “the skin capacitance measurement” in line 2, but it is not clear if this recitation is the same as, related to or different from “a skin capacitance” of claim 18, line 3.  If they are the same, “the skin capacitance measurement” of claim 47, line 2 should be “the skin capacitance”.  If they are different, the relationship between the two recitations should be made clear.  Also, if they are different, there is insufficient antecedent basis for this limitation in claim 47.
Claim 50 recites “at least first, second, and third separate electrical contacts” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “at least two separate electrical contacts” of claim 18, line 4.  The relationship between these two recitations should be made clear.
Claim 52 recites “a resistance measurement” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “skin resistance” that is measured in claim 27, line 2.  The similarity in words suggests that they are the same, but the use of the indefinite article suggests that they are different.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 23-30, 32, 34, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/085944 (Taylor)(previously cited), in view of U.S. Patent Application Publication No. 2020/0101286 (Windmiller)(previously cited), and further in view of U.S. Patent Application Publication No. 2013/0245388 (Rafferty)(previously cited).
Taylor discloses a method for monitoring that includes providing a device comprising: (i) an interdigitated portion having two opposing ends and configured for contacting a skin of the subject and measure surface conductivity of the subject’s skin; (ii) a ketosis signal that turns on when the conductivity of the skin is in a high mega ohm range indicative of the subject not burning fat, the ketosis signal being connected to one end of the interdigitated portion and (iii) a power source, wherein an intermediate signal turns on when the conductivity of the skin in an intermediate range between the low mega ohm range and the high mega ohm range, wherein the third signal is indicative of an intermediate state of ketosis, wherein when the electric conductivity of the skin is in a low mega ohm range indicative of the subject burning fat (pages 7, 12-14, and 16 of Taylor).
Taylor discloses the use of surface conductivity of the subject’s skin as the metric for determining ketosis (pages 7, 12-14, and 16 of Taylor).  Taylor also teaches that the occurrence of high levels of ketone bodies in the blood during starvation, a low carbohydrate diet, prolonged heavy exercise and uncontrolled type 1 diabetes mellitus is known as ketosis (page 3 of Taylor).
In the field of monitoring levels of ketone bodies and hence ketosis, Windmiller discloses a skin-worn capacitive sensor as a suitable substitute for a skin-worn resistance sensor (abstract, paragraph 0012, 0016-0017, 0053, and claims 2, 10, and 21 of Windmiller) for determining levels of ketone bodies and hence ketosis.  By implication, Windmiller discloses that the measurement of capacitance is a suitable substitute of resistance when determining levels of ketone bodies and/or ketosis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use capacitive sensors, capacitance, and capacitance thresholds for the monitoring of ketone bodies and ketosis since it is a simple substitution of one known element for another to obtain predictable results.
Rafferty discloses the use of interdigitated sensors for monitoring capacitance (paragraphs 0024 and 0159 of Rafferty).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interdigital capacitive sensor of Rafferty as the capacitance sensor of the combination since (1) a capacitive sensor is required and Rafferty teaches one such capacitive sensor and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 18, the combination teaches or suggests a method for non-invasively detecting if a subject is in ketosis comprising:
(a) providing a device comprising:
an interdigitated portion for measuring a skin capacitance of a portion of the skin of the subject (the capacitive sensor of Rafferty), said interdigitated portion having at least two separate electrical contacts (FIG. 5 of Rafferty);
a power source (the power source of Taylor; pages 7 and 12-14 of Taylor); and 
a processor responsive to one end of the interdigitated portion, and configured to activate a ketosis signal when the skin capacitance of the subject increases compared to a comparative skin capacitance value of the subject (output a signal when the capacitance is in a ketosis range; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis; the processor is taught in pages 17-18 of Taylor),
(b) placing the device on a body of the subject such that said at least two electrical contacts of said interdigitated portion are adjacent to the skin of the subject (placing the capacitive sensor of Rafferty on the skin; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis);
(c) using the device to measure the skin capacitance of the portion of the skin of the subject (measuring the capacitance of the skin); and
(d) determining that the subject is in ketosis if the processor activates the ketosis signal (output a signal when the capacitance is in a ketosis range; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 19, the combination teaches or suggests that the comparative capacitance value is a baseline capacitance measurement corresponding to skin capacitance when not in ketosis (output a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 23, the combination teaches or suggests that the interdigitated portion is arranged to measure the skin capacitance at a skin surface (the capacitive sensor of Rafferty).
With respect to claims 24-26, 28, 47, and 49, Taylor discloses multiple frequencies can permit different measurements at different depths of tissue including from a few Hertz to 20 MHz (pages 11 and 13 of Taylor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple frequencies ranging from a few Hertz to 20 MHz for the measurement since it permits measurements at different depths of tissue for a more comprehensive picture of the patient’s status.  Furthermore, the number and selection of the frequencies will be depended upon the desired number and locations of depths to be analyzed.  As such, the number and selection of the frequencies are results-effective variables that would have been optimized through routine experimentation based on the desired number and locations of depths to be analyzed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the number and selection of the frequencies so as to obtain the desired number and locations of depths to be analyzed.
With respect to claim 24, the combination teaches or suggest that the device is configured to measure the skin capacitance at two or more skin depths (the multiple depths of the combination).
With respect to claim 25, the combination teaches or suggest that the device is arranged to scan through two or more frequencies from between 0 Hz (DC) to 100 kHz (the multiple frequencies between a few Hertz to 20 MHz).
With respect to claim 26, the combination teaches or suggests that the device scans two or more frequencies selected from the group consisting of 0 Hz (DC), 10kHz, 20 kHz, 30 kHz, 40 kHz, 50 kHz, 60 kHz, 70 kHz, 80 kHz, 90 kHz and 100 kHz (the multiple optimized frequencies between a few Hertz to 20 MHz).
With respect to claim 27, the combination teaches or suggests that the interdigitated portion is also configured to measure skin resistance (paragraphs 0151-0152, 0182, and 190-0191 of Rafferty).
With respect to claim 28, the combination teaches or suggests that one of the one or more skin depths is the outer surface of the skin (measuring the capacitance of the skin and the multiple depths of the combination).
With respect to claims 29 and 47, the combination teaches or suggests outputting a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis (pages 7 and 12-14 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).  The limits of alarm relative to individual’s baseline can be determined by experimentation and calibration (pages 10-11, 14, and 16 of Taylor) so as to obtain the desired accuracy for a particular user.  As such, the alarm limits and baseline values are results-effective variables that would have been optimized through routine experimentation based on the desired accuracy for a particular user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the alarm limits and baseline values so as to obtain the desired accuracy for a particular user.  Thus, the features of “wherein the ketosis signal is activated whenever the skin capacitance measurement varies from the comparative capacitance value by at least 10%” of claim 29 and “wherein the comparative capacitance value of the subject is a first skin capacitance of the subject and the skin capacitance measurement is a second skin capacitance of the subject taken after an interval” of claim 47 would have been obvious.
With respect to claim 30, the combination teaches or suggests that the processor is configured to activate a ketosis exit signal when the skin capacitance measurement is not greater than the comparative skin capacitance value of the subject (outputting a signal when the capacitance is no longer in a ketosis range in which the range limits are those in which there is no ketosis; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis; the processor is taught in pages 17-18 of Taylor).
With respect to claim 32, the combination teaches or suggests that the device further comprises a memory module coupled to the processor (pages 17-18 of Taylor).
With respect to claim 34, Rafferty discloses using a digital device may supplement an indicator display so as to give precise readout of data (paragraph 0278 and 0135 of Rafferty).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a digital readout, as suggested by Rafferty, so as to provide a precise readout of data.
With respect to claim 48, the combination teaches or suggests that using the device to measure the skin capacitance comprises: using the device to measure a first capacitance at a first skin depth of the subject, and using the device to measure a second capacitance at a second skin depth of the subject, where the second skin depth is greater than the first skin depth; and wherein the processor is configured to activate the ketosis signal when (i) the first capacitance increases compared to a first comparative skin capacitance, (ii) when the second capacitance increases compared to a second comparative skin capacitance, or (iii) both (the multiple depth analysis provided above).
With respect to claim 49, the combination teaches or suggests indicating a degree of ketosis as increasing if the second capacitance is greater than the first capacitance, and indicating the degree of ketosis as decreasing if the second capacitance is lesser than the first capacitance (page 11 of Taylor teaches or suggests that determining measurements at different depths can be used to determine increasing or decreasing of the degree of ketosis; therefore, it would have been obvious to compare the capacitance at the various depths to determine if the degree of ketosis is increasing or decreasing so as to determine progression of the patient).
With respect to claim 50, the combination teaches or suggests the interdigitated portion has at least first, second, and third separate electrical contacts, and wherein the distance between the first and second electrical contact is different than the distance between the second and third electrical contact (see the different contacts and their relative distances from each other in FIG. 5 of Rafferty).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Windmiller, and further Rafferty, and further in view of U.S. Patent Application Publication No. 2017/0356815 (Madden)(previously cited).
The combination teaches the use of capacitive measurements to determine ketosis.  Madden teaches that capacitive measurements are affected by moisture content, that the moisture content can be determined using resistance measurements, and that capacitance measurements, the desired parameter, and moisture content can be reconciled using a lookup table (paragraphs 0343-00346 of Madden). It would have been obvious before the effective filing date of the claimed invention to use resistance measurements to determine moisture content and remove the influence of moisture on the capacitance readings when determining the desired parameter so as to obtain more accurate readings.  Thus, the combination teaches or suggests that the processor is configured to adjust the skin capacitance based on a resistance measurement and to activate the ketosis signal when the adjusted skin capacitance increases compared to the comparative skin capacitance value.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Windmiller, and further Rafferty, and further in view of any one of U.S. Patent No. 4,537,203 (Machida)(previously cited), U.S. Patent Application Publication No. 2012/0123232 (Najarian)(previously cited), U.S. Patent No. 5,545,186 (Olson)(previously cited), or U.S. Patent No. 5,741,214 (Ouchi) (previously cited).
The combination teaches or suggests that the ketosis signal is stored in a memory module coupled to a processor (claims 1, 2, 5, and 6 of Taylor).  It is known in the art that such storage is performed on digital signals (abstract and col. 5 of Machida; paragraph 0182 of Najarian; col. 5 of Olson; col. 3 of Ouchi).  It would have been obvious to convert the ketosis signals to digital since it permits the storage into a memory, suggested by Taylor. 
With respect to claim 53, the combination teaches or suggests that the ketosis signal is selected from the group consisting of an electronic signal, a digital signal, a segmented signal, and a progressive signal (the digital ketosis signal of the combination).

Response to Arguments
The Applicant’s arguments filed 9/16/2022 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 9/16/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 9/16/2022.
Also, the Applicant did not fully address the indefiniteness issue with respect to “a resistance measurement” of claim 52, line 2.  The Applicant’s amendments did not touch on this limitation.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
In view of the claim amendments filed on 9/16/2022, the claim rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.
Prior art rejections
The Applicant asserts:

    PNG
    media_image1.png
    189
    916
    media_image1.png
    Greyscale

The Examiner respectfully disagrees.  In the field of monitoring levels of ketone bodies and hence ketosis, Windmiller discloses that a skin-worn capacitive sensor or a skin-worn resistive sensor can be used for determining levels of ketone bodies and hence ketosis in the abstract, paragraphs 0016-0017 and claims 2, 10, and 21 of Windmiller.  As such, Windmiller discloses that resistive and capacitive sensors are substitutes for each other for determining levels of ketone bodies and hence ketosis. 
The Applicant asserts:

    PNG
    media_image2.png
    310
    936
    media_image2.png
    Greyscale

The Examiner respectfully disagrees.  For example, paragraph 0016 of Windmiller provides “one of an electrochemical sensor, an optical sensor, a galvanic sensor, a voltammetric sensor, n amperometric sensor, a potentiometric sensor, an impedimetric sensor, a resistive sensor, a capacitive sensor, an ultrasonic sensor, a radio-frequency sensor, and a microwave sensor”.  This passage expressly contemplates that each and every sensor can be used in isolation.  If each sensor can be used in isolation, they are substitutes for each other.  Similarly, paragraph 0017 provides “The sensor preferably includes at least one of an electrochemical sensor, an optical sensor, a galvanic sensor, a voltammetric sensor, an amperometric sensor, a potentiometric sensor, an impedimetric sensor, a resistive sensor, a capacitive sensor, an ultrasonic sensor, a radio-frequency sensor, and a microwave sensor”.  This passage expressly contemplates that only of these sensors may be used which means each and every sensor can be used in isolation.  If each sensor can be used in isolation, they are substitutes for each other.  This interpretation is merely using basic rules of grammar and the plain and ordinary meaning of the terms.
The Applicant asserts:

    PNG
    media_image3.png
    157
    929
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    935
    media_image4.png
    Greyscale

This argument is not persuasive since, as previously mentioned, Windmiller clearly contemplates the use of capacitive sensors in isolation.  The fact that Windmiller discloses other embodiments does not negate the fact that Windmiller does indeed contemplate an embodiment that just uses capacitive sensors.  The Applicant’s argument runs contrary to the plain meaning of the teachings of Windmiller.
Because Windmiller teaches the use of capacitive sensors in isolation, there is a suggestion to substitute Rafferty’s capacitance measurements for Taylor’s resistance measurement.
The Applicant assert:

    PNG
    media_image5.png
    697
    934
    media_image5.png
    Greyscale

First, the claims were originally drawn to the sensor contacting the skin surface.  As such, the claims drawn to the sensor not contacting the skin surface were withdrawn since the skin-contacting sensors were elected by original presentation.  As such, the arguments with respect to claims 33 and 54 are not commensurate with the rejections or the elected species.
Second, claim 18 requires that the interdigitated portion be adjacent to the skin.  An interdigitated portion abutting the skin, i.e., in contact with the skin, is a sensor that is adjacent to the skin.  The combination has an interdigitated portion contacting the skin.  As such, the claimed meets this feature of the claims.
The Applicant asserts:

    PNG
    media_image6.png
    359
    934
    media_image6.png
    Greyscale

This argument is not persuasive.  Taylor discloses that multiple frequencies can permit different measurements at different depths of tissue including from a few Hertz to 20 MHz (pages 11 and 13 of Taylor).  Taylor is simply describing the nature of the interaction between tissue, frequencies, and current paths, which are factors in the sensors of Taylor and in the sensors of Rafferty (see paragraph 0165, 0178, 0187-0188, and 0196 of Rafferty). As such the teachings of Taylor are applicable to capacitive measurements. 
In view of the above, the rejection of claim 18 is proper.  The rejection of the dependent claims are proper since the rejection of claim 18 is proper and the respective combinations teach or suggest all the features of these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791